Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Amendment
	Examiner has received the amendments dated 05/04/2022.  The objections have been overcome. However, the examiner notes that in response to amendments, a 112(b) rejection is provided for claim 14, for antecedent basis.

Response to Arguments
Applicant's arguments filed 05/04/2022 regarding the rejection under U.S.C. 101 have been fully considered but they are not persuasive. Applicant’s arguments that the mental processes are too complex to be done in the mind may be correct at a large scale, which is likely to be how the method is used, but not correct in a broad interpretation of the claims.  The claims do not cite the scale of the problem being solved.  This is often a problem with routing, pathing, and navigation claims.  If there are only 3 locations, and very few options to drive from one to another, the claimed steps of the invention can currently be done in the human mind.  A limitation that increases the scale of the problem beyond the human mind, or adds a complex step too complex for the human mind might overcome the 101 rejection.  Additionally, the element that a person cannot estimate a driving distance of the vehicle is found unpersuasive.  A person likely has a good idea how far their vehicle can drive on a full battery.  They would be able to estimate how much further they can go, and assuming they can charge at certain stations, would simply need to ensure the stops are not too far apart.  It is believed this step could also be done in the mind.
Additionally, the argument that the claims present an inventive concept is not found persuasive. Step 2B looks at what are considered insignificant extra solution activities or applications of using a processor to carry out the steps to determine if any of them provide an inventive concept.  The processors are described at a generic level in the claims and specification.  The step of performing routing guidance is also considered to be described at a generic level.  The actions are known, regular, expected to succeed, and common in the art.  Therefore, it is believed they do not provide an inventive concept.

The arguments regarding the rejections under U.S.C. 103 are found somewhat persuasive.  While Lee may create a route utilizing a broad definition of a “matching degree”, Lee does not specifically calculate a “matching degree” using priority or event information.  However, the examiner believes it would be obvious to calculate a “matching degree” in light of Lee and Tsunoda and provides an argument below.  Please refer to the rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the vehicle" twice in lines 22 and 23.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

Claim 1 recites:
A route guidance apparatus which guides a go-around route of a plurality for going around a plurality of transit points by a vehicle, the apparatus comprising: 
At least one processor, with a memory comprising instructions, that when executed by the at least one processor, cause the at least one processor, to at least:
Acquire¸ from a user, request information indicating a plurality of requests of the user regarding the go around route; 
select possible round transit points among the candidates of the plurality of transit points in accordance with a matching degree between the request information and the event information; and 
decide a go-around route of the transit points selected by the selection unit, 
wherein the request information includes priority set by the user for each of the plurality of requests and, 
wherein the at least one processor  is configured to :
calculate, for each of the candidates of the plurality of transit points, the matching degree such that the matching degree is higher as priority of a request which matches the event information among the plurality of requests is higher, and preferentially selects, as the possible round transit points, transit points whose the calculated matching degree is higher, and 
estimate in a case where the selected transit points include a specific transit point with a charging station, a possible traveling distance of the vehicle by assuming that a battery of the vehicle is to be charged during a stay time at the specific transit point, and decide the go-around route based on the estimated possible traveling distance.  

Claim 2 recites:
The route guidance apparatus according to claim 1, wherein 
the request information includes time information indicating a time period during which the user can stay in a transit point, and 
the at least one processor is configured to select the possible round transit points further in accordance with the time information.  

	Claim 3 recites:
The route guidance apparatus according to claim 1, wherein - 19 -Hi 172917US01/P218-0881WOUS 
the request information includes destination information indicating a destination and target arrival time to the destination, and 
the at least one processor is configured to select the possible round transit points further in accordance with the destination information.  

	Claim 4 recites:
The route guidance apparatus according to claim 1, wherein the at least one processor is configured to select the possible round transit points in consideration of a stay time in each transit point.  

	Claim 5 recites:
The route guidance apparatus according to claim 1, wherein the event information includes at least one of information concerning a type, start time, and end time of an event, information concerning a shooting timing, and predicted congestion information.  

Claim 6 recites:
 The route guidance apparatus according to claim 1, wherein the at least one processor is configured to select the possible round transit points in accordance with a possible traveling distance with a remaining amount of the battery of the vehicle.  

Claim 7 recites:
The route guidance apparatus according to claim 6, wherein the at least one processor is configured to select a specific transit point with a charging station as one of the possible round transit points within the range of the possible traveling distance.  

Claim 8 recites:
The route guidance apparatus according to claim 7, wherein the at least one processor is configured to select a transit point where the user goes around to visit next in accordance with the possible traveling distance estimated if the battery is charged during a stay time in the specific transit point.  

Claim 9 recites:
The route guidance apparatus according to claim 1, wherein the at least one processor is configured to decide the candidates of the plurality of transit points.  

Claim 10 recites:
The route guidance apparatus according to claim 1, wherein the at least one processor is configured to preferentially select, as the possible round transit points, a transit point with a charging station among the candidates of the plurality of transit points.  

Claim 11 recites:
The route guidance apparatus according to claim 1, wherein 
the event information includes predicted congestion information indicating a prediction of congestion degree in a candidate of a transit point, and 
the at least one processor is configured to decide the go-around route based on the predicted congestion information.  

Claim 12 recites
 The route guidance apparatus according to claim 1, wherein the at least one processor is configured to decide a plurality of candidates for the go-around route.  

Claim 13 recites:
The route guidance apparatus according to claim 12, wherein the at least one processor is configured to:
 decide a first route candidate for the go-around route, and 
decide, in a case where the candidates of the plurality of transit points includes a candidate of a transit point which is deviated from the first route candidate even though the matching degree is equal to or more than a threshold, a second route candidate for the go-around route so as to include the deviated candidate of the transit point.  

Claim 14 recites:
A route guidance method of guiding a go-around route for going around a plurality of transit points, by at least one processor, the method comprising: 
acquiring from a user request information of a user indicating a plurality of requests and the user regarding the go-around route
acquiring, from each of candidates of the plurality of transit points, event information indicating a schedule of an event to be performed in each of the candidates; 
selecting possible round transit points in accordance with a matching degree between the request information and the event information; and 
deciding a go-around route of the selected transit points, 
wherein the request information includes a plurality of requests each having priority set by the user for each of the plurality of requests, 
wherein in the selecting, the matching degree for each of the - 21 -Hi 172917US01/P218-0881WOUS candidates of the plurality of transit points is calculated such that the matching degree is higher as priority of a request which matches the event information among the plurality of requests is higher, and transit points whose the calculated matching degree is higher is preferentially selected as the possible round transit points, and 
wherein in the deciding, in a case where the selected transit points include a specific transit point with a charging station, a possible traveling distance of the vehicle is estimated by assuming that a battery of the vehicle is to be charged during a stay time at the specific transit point, and the go-around route is decided based on the estimated possible traveling distance.  

Claim 15 recites:
A non-transitory computer-readable storage medium storing a program for causing a computer to perform a route guidance method according to claim 14.

Step 1: Statutory Category – Yes
The claims recite a device, system, and method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental.

The claims recites acquiring request information of a user and event information for each of candidates of transit points.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that processing circuitry be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could acquire request information of a user (themselves) from their memory and could acquire event information (certain locations are open or closed or busy at certain times) from their memory as well.  Thus this step is directed to a mental process.

The claims recites selecting possible transit points in accordance with a matching degree of request information and event information.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that processing circuitry be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  The specification states that the matching degree may be a number, but it does not require to be one.  Therefore, a subjective decision of how badly the user would like to go and how crowded or open the event is could be used to determine whether the person will attend that event in consideration of other events/locations.  A person could make this subjective decision in their mind.  A person planning a series of trips/chores/viewings in an area, with access to some event information, could create an itinerary in their mind with considerations for how much an event is prioritized and when it is available.  Thus this step is directed to a mental process.

The claims recites deciding a go-around route of the transit points.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that processing circuitry be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could take the selected locations and create a route between them in their mind, including an itinerary if one hasn’t been created yet.  Thus this step is directed to a mental process.

The claims recites calculating the matching degree with a priority in mind and selects the transit points where the matching degree is higher.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that processing circuitry be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could, while choosing what locations to visit, place some locations as a higher priority when deciding if it is worth visiting with timing and crowd considerations.  A person could weigh seeing the Eiffel Tower very highly when planning an itinerary, and consider it a more desirable location than an equally busy but lower priority location.  Similarly, a person could see a lower priority location that is open all day and never crowded, and consider that a great selection as well for the itinerary.  Even considering that the matching degree might be an index number, a person could consider creating a matching degree based on whether the event they want to perform is there, and how highly they would prioritize it.  They could add 1-5 depending on priority, and 0 or 10 if the event is available at the location at the time they might be there.  Thus this step is directed to a mental process.

The claims recites selecting possible transit points based whose calculated matching degree is higher than others.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that processing circuitry be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could,  after calculating the matching degree, choose which points have events and what the priority is.  They could then see which locations and times are the highest priority and will allow them to do the activities they want to do.  Thus this step is directed to a mental process.

The claims recites estimating a possible travel distance when the points have charging stations and assuming they get fully charged at the stations.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that processing circuitry be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could understand their vehicle has a maximum distance of 100 miles on full charge.  They could plan their route making sure no two charging stations are more than 100 miles apart.  If the destinations with stations are 50 miles, then 60 miles from that point, and 20 miles from that point along their route, they can quickly estimate that their distance is 110 miles plus another 100 after being fully charged.  Thus this step is directed to a mental process.


The claims recites deciding the route based on a traveling distance estimated by assuming a battery is charged at a charging station when a charging station is at one of the selected units.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that processing circuitry be programed to perform the task.  That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could consider while planning an itinerary that a certain location is within a vehicle’s maximum range of the previous one, and seeing that there is a charging station at that location, decide the link between two stops is viable if one charges the battery.  If the plan is decided upon, a person could assume the battery is charged, and plan around that.  Thus this step is directed to a mental process.

For Claim 2, the limitation of the request information indicating a time during which the user can spend or stay in a transit point and selecting the points in accordance with this is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could decide they’d like to be at a location at a certain time or for a certain time, and use that information to determine if it would be a viable location to stop. Thus this recites a mental step.

For Claim 3, the limitation of the request information indicating a target arrival time or destination and then selecting the points in accordance with this is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could decide they’d like to be at a location at a certain time or for a certain time, and use that information to determine if it would be a viable location to stop. Thus this recites a mental step.

For Claim 4, the limitation of selecting the points in accordance with a stay time is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could decide they’d like to be at a location for a certain time, and use that information to determine if it would be a viable location to stop.  If the stay time of an event would overlap with a high priority event at another location, then it may be less desirable to go to the first event. Thus this recites a mental step.

For Claim 5, the limitation of the event information including a type, start time, end time, information regarding a shooting timing, or predicted congestion information is not precluded from being done in the mind. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could decide that an event is desirable to see, but that they cannot reach the location in time and give it a lower matching degree.  Alternatively, a person may decide a location may be too busy, lowering its matching degree. Thus this recites a mental step.

For Claim 6, the limitation of the selection unit selecting the transit points in accordance with a remaining amount of battery in a vehicle is not precluded from being done in the mind. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally keep a vehicle’s charge and range in mind while planning a trip, and decide that some locations are too far out of the way of charging stations to be desirable, thus giving a lower matching degree. Thus this recites a mental step.

For Claim 7, the limitation of the selection unit selecting a transit point with a charging stations is not precluded from being done in the mind. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could ensure that one of the places they are stopping during a go around route includes a charging station to keep the vehicle charged. Thus this recites a mental step.

For Claim 8, the limitation of the selection unit selecting a point based upon the possible travel distance based upon the vehicle being charged at the previous point is not precluded from being done in the mind. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could decide that after a stop with a charge, the vehicle would have the range to visit other points further away that the vehicle could not have reached before. Thus this recites a mental step.

For Claim 9, the limitation of deciding a plurality of routes is not precluded from being done in the mind. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could consider multiple routes with location priority and events in mind, and select the one that appeals to them the most. Thus this recites a mental step.

For Claim 10, the limitation of the selection unit preferentially selecting a transit point with a charging station is not precluded from being done in the mind. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could decide they would greatly prefer the option to charge their vehicle on their trip, and select a point to stop at some point specifically for this purpose. Thus this recites a mental step.

For Claim 11, the limitation of the event information including congestion information, and the deciding of the go around route be based upon that information is not precluded from being done in the mind. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could decide they would prefer to avoid busy congested locations, and decide their route so that when they visit certain areas, those areas are less congested. Thus this recites a mental step.

For Claim 12, the limitation of deciding a plurality of routes is not precluded from being done in the mind. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could consider multiple routes with location priority and events in mind, and select the one that appeals to them the most. Thus this recites a mental step.

For Claim 13, the limitation of deciding a first route, and in case where a point with a matching degree greater to or equal to another is not in the route, decide a second route is not precluded from being done in the mind. That is, other than reciting “a processor”, nothing in the claim precludes the element being done in the mind.  A person could see that two of the locations of high matching degree are incompatible with one another, and decide routes that allow them to visit both.  From there, they can choose the better route. Thus this recites a mental step.


Step 2A Prong Two evaluations
Claims 1-15 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite acquiring information, selecting possible round transit points in accordance with a matching degree, deciding a go around route with those points, calculating a matching degree with user request priority in mind and event information, and deciding a go around route using the assumption that a vehicle is charged at a station when a point includes a charging station by  “a processor”, “a memory”, and “a non-transitory computer readable storage medium storing a program for causing a computer to…”.  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite performing a route guidance method.  The previously listed action is described at a high level of generality.  Displaying or showing information created after the information is created is considered well known, common, and conventional.  Sending and receiving data and performing functions known in the art is considered insignificant extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-15 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and extra solution activity.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.  The specification and background therein does not provide any indication that the performing of route guidance is not generic.  It is well known, routine, and conventional to display or provide guidance for a route that has been provided.  Therefore, there is considered no inventive concept.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al (JP 2011227827A, please refer to attached PDF for paragraph numbers), hereafter known as Tsunoda in light of Lee et al (US Pub 2008/0165032 A1), hereafter known as Lee, in light of Ellison et al (US Pub 2014/0129139 A1), hereafter known as Ellison.


For Claim 1, Tsunoda teaches A route guidance apparatus which guides a go-around route for going-around a plurality of transit points, the apparatus comprising: ([0022])
at least one processor with a memory comprising instructions, that when executed by the at least one processor, cause the at least one processor to at least: ([0025].  Tsunoda appears to have the tasks all done by a “information processing device” including gathering information, determining the route, and displaying the information.)
acquire, from a user, request information indicating a plurality of requests  of the user regarding the go around points; (([0025], [0027], [0031] has the user listing preferences.  [0036-0037] shows how time attribute information (event information) can be gathered.)
acquire, from each of candidates of the plurality of transit points, event information indicating a schedule of an event to be performed in each of the candidates; (([0025], [0027], [0031] has the user listing preferences.  [0036-0037] shows how time attribute information (event information) can be gathered.)
select possible round transit points among the candidates of the plurality of transit points in accordance with taking into account the request information and the event information; and ([0025], [0037-0041]  The route generation finds an optimal route by using the requested locations and the possible times for which they are available.  The selection unit selects possible round transit points at possible times according to the user information and the event information.)
decide a go-around route of the selected transit points, ([0025], [0037-0041]  The route generation finds an optimal route by using the requested locations and the possible times for which they are available.)
Tsunoda does not teach that the go around route is for a vehicle
wherein the request information includes a priority set by the user for each of the plurality of requests, and
Wherein the at least one processor is configured to:
calculate, for each of the candidates of the plurality of transit points, the matching degree such that the matching degree is higher as priority of a request which matches the event information among the plurality of requests is higher, and preferentially selects, as the possible round transit points, transit points whose the calculated matching degree is higher, and  
estimate, in a case where the selected transit points include a specific transit point with a charging station, possible traveling distance of the vehicle by assuming that a battery of the vehicle is to be charged during a stay time at the specific transit point, and decide the go-around route based on the estimated possible traveling distance. 
Lee, however, does teach wherein the request information includes a priority set by the user for each of the plurality of requests, and (Lee [0031], [0076])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route generation method with Lee’s use of generating routes according to user rankings and event timings because if a device is creating a route or schedule and has to leave some locations or events out, knowing what events/locations the user really wants to visit would help in creating a more enjoyable and useful route or schedule, and using event times would assist in making sure that when a user arrives at a location for an event or task, that the event or task is available to be enjoyed.
Lee also teaches where the route is calculated taking the priority and the event time into account with a focus on high priority events being prioritized, and the events being prioritized based upon the timing of the events. ([0067], [0072], Fig. 8, [0096].  The unit creates a route and schedule based upon the event times and the priority provided by the user.)
Therefore, it would be obvious in light of Tsunoda and Lee Wherein the at least one processor is configured to:
calculate, for each of the candidates of the plurality of transit points, the matching degree such that the matching degree is higher as priority of a request which matches the event information among the plurality of requests is higher, and preferentially selects, as the possible round transit points, transit points whose the calculated matching degree is higher, and  
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route generation method with Lee’s use of generating routes according to user rankings and event timings to create a matching degree that is higher when priority is higher and higher when the event lines up because Lee, in a way, already does something similar and winds up having a similar outcome.  The matching degree is a number calculated from an amount of priority and an event time.  Lee already has a large focus on putting high priority events first, and the event information is more binary than flexible.  For example, if a user puts in Lunch at 1 PM at a restaurant with medium priority, the route will attempt to make that happen, but not above higher priority events.  Additionally, it will only attempt to schedule that lunch at 1 PM.  This appears to have less flexibility than the specification (for example, it looks like the specification’s requests are more broad like “I would like to see a sunset at a temple”  and locations can have different possible events (you could meditate at the temple all day, but the sunset is available at a specific time), but this flexibility is not currently captured within the claim limitations.  Lee’s event portion of the “matching degree” is binary and very influential.  There is an event or there isn’t.  By this logic, if the binary event information was worth 0 or 100 for the matching degree and priority was worth 1-30 points, it would result in a solution that would work for Lee, and it would require very little modification to Lee itself.  In general, as currently claimed, the matching degree term is claimed more broadly than in the specification.  The examiner previously used a broad and reasonable interpretation (that it simply lined up for a matching of priority and event time) but has decided to narrow the scope to an index number which is the sum of two values for more accurately address the intent of the claim.  The examiner notes that amendments that more precisely define the nature of the matching degree might be a good avenue to overcome the prior art.  This may include more tightly defining user request to more generalized goals instead of requesting specific times, specific events/goals or other aspects that are not present within Tsunoda or Lee.
Ellison, however, does teach that the route is carried out by a vehicle ([0007])
estimate, in a case where the selected transit points include a specific transit point with a charging station, possible traveling distance of the vehicle by assuming that a battery of the vehicle is to be charged during a stay time at the specific transit point, and decide the go-around route based on the estimated possible traveling distance. 
 ([0047-0049], [0054] while traveling to a destination, it can be identified that the range is not sufficient for the vehicle to get there without charging.  Therefore, charging stations are recommended as transit points, so that the vehicle can go from charging station to station and eventually to the location.  Because the purpose of the stop is to charge, Ellison assumes that the vehicle charges during a stay time at the transit point.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route generation method with Ellison’s use of building routes and schedules around the assumption that a vehicle will charge itself at a charging station along the route if the vehicle does not have the range to make it the entire way without charging and having the route be for a vehicle.  It would be obvious to do this because if there is a charging station that the vehicle is stopping at, and the route is possible with a full charge from that station, then the route is guaranteed to be possible to be traveled without having to the need of breaking the schedule/route to find another energy source.  This would allow a user to stay on the schedule or go around route and not have to deviate for energy purposes.  Additionally, vehicles are known and effective ways to get from one location to another, and would be expected to work for a large degree of travel routes or go around routes.


For Claim 2, modified Tsunoda teaches The route guidance apparatus according to claim 1, wherein 
Tsunoda does not teach the request information includes time information indicating a time period during which the user can spend stay in a transit point, and 
The at least one processor is configured to select the possible round transit points further in accordance with the time information.  
Lee, however, does teach the request information includes time information indicating a time period during which the user can spend stay in a transit point, and ([0012]) (Lee, Fig. 5 shows time for events which are input by a user)
The at least one processor is configured to select the possible round transit points further in accordance with the time information.  (Lee [0031], [0076], Figure 2, the units are all processors or memories.  See Generation unit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s go around method with Lee’s use of having the user input time information regarding events and locations because it allows a user to customize their route more to their preferences and liking.  If a user desires to spend twice as long at a location as another user, this allows them to customize their route.  Alternatively, if a user wants to visit but not stay for very long, they can input this information as well.


For Claim 3, modified Tsunoda teaches The route guidance apparatus according to claim 1, 
Modified Tsunoda does not teach wherein - 19 -Hi 172917US01/P218-0881WOUS 
the request information includes destination information indicating a destination and target arrival time to the destination, and 
the at least one processor is configured to select the possible round transit points further in accordance with the destination information.  
Lee, however, does teach wherein - 19 -Hi 172917US01/P218-0881WOUS 
the request information includes destination information indicating a destination and target arrival time to the destination, and (Lee, Fig. 5 shows time for events.  It stands to reason that if a user puts down an event at a destination at 1:30, that they would like to arrive at or near 1:30)
the at least one processor is configured to select the possible round transit points further in accordance with the destination information.  (Lee [0031], [0076])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s go around method with Lee’s use of having the user input destination and target arrival times to the destination because it allows a user to customize their route with specific events that they would like to attend at specific locations at specific times.

For Claim 4, modified Tsunoda teaches The route guidance apparatus according to claim 1, wherein the at least one processor is configured to select the possible round transit points in consideration of a stay time in each transit point.   ([0038], as shown the average browsing time of locations (a stay time) is considered in creating a route and selecting other transit points for other times)

For Claim 5, modified Tsunoda teaches The route guidance apparatus according to claim 1, wherein the event information includes at least one of information concerning a type, start time, and end time of an event, information concerning a shooting timing, and predicted congestion information.  ([0012], [0036-0038])

For Claim 6, modified Tsunoda teaches The route guidance apparatus according to claim 1, 
And a go-around route ([0022])
Tsunoda does not teach wherein the at least one processor is configured to select the possible round transit points in accordance with a possible traveling distance with a remaining amount of the battery of the vehicle.  
Ellison, however, does teach wherein the at least one processor is configured to select the possible round transit points in accordance with a possible traveling distance with a remaining amount of the battery of the vehicle. ([0044].  The range of the vehicle is a factor in determining at what locations the user will stop in order to recharge their vehicle.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route generation method with Ellison’s use of using range information for vehicles to select stops and charging stations along the vehicle’s route, and design the route around the decision to stop at certain charging stations because it allows a route to have an opportunity to refill on fuel before it runs out while traveling the route.

For Claim 7, modified Tsunoda teaches The route guidance apparatus according to claim 6, 
And a go-around route ([0022])
Tsunoda does not teach wherein the at least one processor is configured to select a specific transit point with a charging station as one of the possible round transit points within the range of the possible traveling distance.  
Ellison, however, does teach wherein the at least one processor is configured to select a specific transit point with a charging station as one of the possible round transit points within the range of the possible traveling distance.  ([0044], [0047-0049], [0054])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s routing method with Ellison’s use of selecting specific transit points as ones with charging stations within range of the possible travel distance because if the intent was for the user to get to a location that was outside of the range of the vehicle from where it currently is, it would need to recharge somewhere in between to reach that destination.  Allowing the option to recharge along the way increases the options of the route determination method.

For Claim 8, modified Tsunoda teaches The route guidance apparatus according to claim 7, 
And a go-around route ([0022])
Tsunoda does not teach wherein the at least one processor is configured to select a transit point where the user goes around to visit next in accordance with the possible traveling distance estimated if the battery is charged during a stay time in the specific transit point.  
Ellison, however, does teach wherein the at least one processor is configured to select a transit point where the user goes around to visit next in accordance with the possible traveling distance estimated if the battery is charged during a stay time in the specific transit point.  ([0044], [0047-0049], [0054].  The range of the vehicle is taken into consideration when determining where the vehicle can go to next.  When the vehicle stops at a charging station, the plan assumes the vehicle charges while at the station.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route generation method with Ellison’s use of making sure that the next point on the journey is within a range of a vehicle if the battery was charged at a previous transit point that included a charging station because it would allow the vehicle to stay to the planned trajectory without having to deviate from it in order to find another location to charge.

For Claim 9, modified Tsunoda teaches The route guidance apparatus according to claim 1, 
And a go-around route ([0022])
Modified Tsunoda does not teach wherein the at least one processor is configured to decide the candidates of the plurality of transit points.  
Ellison, however, does teach wherein the at least one processor is configured to decide the candidates of the plurality of transit points.    ([0075], Figure 7)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route guidance method with Ellison’s use of deciding candidate POIs.  It would be obvious because choosing POIs to consider for routing and useful events would save the user the actions of selecting them themselves from some interface or menu.

For Claim 10, modified Tsunoda teaches The route guidance apparatus according to claim 1, 
Tsunoda does not teach wherein the at least one processor is configured to preferentially select, as the possible round transit point, a transit points with a charging station among the candidates of the plurality of transit points.  
Ellison, however, does teach wherein the at least one processor is configured to preferentially select, as the possible round transit point, a transit points with a charging station among the candidates of the plurality of transit points.  
 ([0044], [0047-0049], [0054].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route selection apparatus with Ellison’s use of preferentially (and specifically) selecting transit points including charging stations as places to stop because it would allow the vehicle opportunities to recharge or refuel without having to deviate from the route.


For Claim 12, modified Tsunoda teaches The route guidance apparatus according to claim 1, 
And a go-around route ([0022])
Modified Tsunoda does not teach wherein the at least one processor is configured to decide a plurality of route candidates for the go-around route.  
Ellison, however, does teach wherein the at least one processor is configured to decide a plurality of route candidates for the go-around route.   ([0060], Figure 4)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route guidance method with Ellison’s use of deciding a plurality of candidate routes.  It would be obvious because creating a plurality of routes allows them to be chosen by a user, or scored against each other with some metric so that the better of the create routes can be chosen as the final candidate route.


For Claim 13, modified Tsunoda teaches The route guidance apparatus according to claim 12, wherein the at least one processor is configured to: 
decide a first route candidate for the go-around route, and ([0037-0041]  The route generation finds an optimal route by using the requested locations and the possible times for which they are available.)
Tsunoda does not teach decide, in a case where the candidates of the plurality of transit points includes a candidate of a transit point which is deviated from the first route candidate even though the matching degree is equal to or more than a threshold, a second route candidate for the go-around route so as to include the deviated candidate of the transit point.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the device decide, in a case where the candidates of the plurality of transit points includes a candidate of a transit point which is deviated from the first route candidate even though the matching degree is equal to or more than a threshold, a second route candidate for the go-around route so as to include the deviated candidate of the transit point.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because when scheduling events or creating go around routes, it is possible that there would be two option of similar desirability, but have constraints upon them (both are events that occur only at 1 PM, for example) that make them exclusive.  In that situation, it would be obvious to create the go around routes that allow the user to visit each one, and then present the options to the user to select.  It would be obvious to do this because it would allow the user to select between two options with exclusive events and serve as a tie breaker for routes that scored roughly the same by the device.

For Claim 14, Tsunoda teaches A route guidance method of guiding a go-around route for going around a plurality of transit points, by at least one processor, the method comprising: ([0022])
acquiring, from a user, request information indicating a plurality of requests  of the user regarding the go around points; (([0025], [0027], [0031] has the user listing preferences.  [0036-0037] shows how time attribute information (event information) can be gathered.)
acquiring, from each of candidates of the plurality of transit points, event information indicating a schedule of an event to be performed in each of the candidates; (([0025], [0027], [0031] has the user listing preferences.  [0036-0037] shows how time attribute information (event information) can be gathered.)
selecting possible round transit points among the candidates of the plurality of transit points in accordance with taking into account the request information and the event information; and ([0025], [0037-0041]  The route generation finds an optimal route by using the requested locations and the possible times for which they are available.  The selection unit selects possible round transit points at possible times according to the user information and the event information.)
deciding a go-around route of the selected transit points, ([0025], [0037-0041]  The route generation finds an optimal route by using the requested locations and the possible times for which they are available.)
Tsunoda does not teach wherein the request information includes a plurality of requests each having priority set by the user for each of the plurality of requests, 
wherein in the selecting step, the matching degree for each of the - 21 -Hi 172917US01/P218-0881WOUS candidates of the plurality of transit points is calculated such that the matching degree is higher as priority of a request which matches the event information among the plurality of requests is higher, and transit points whose the calculated matching degree is higher is preferentially selected as the possible round transit points, and 
wherein in the deciding step, in a case where the selected transit points include a specific transit point with a charging station, a possible traveling distance of the vehicle is estimated by assuming that a battery of the vehicle is to be charged during a stay time at the specific transit point, and the go-around route is decided based on the estimated possible traveling distance.  
Lee, however, does teach wherein the request information includes a plurality of requests each having priority set by the user for each of the plurality of requests,  (Lee [0031], [0076])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route generation method with Lee’s use of generating routes according to user rankings and event timings because if a device is creating a route or schedule and has to leave some locations or events out, knowing what events/locations the user really wants to visit would help in creating a more enjoyable and useful route or schedule, and using event times would assist in making sure that when a user arrives at a location for an event or task, that the event or task is available to be enjoyed.
Lee also teaches where the route is calculated taking the priority and the event time into account with a focus on high priority events being prioritized, and the events being prioritized based upon the timing of the events. ([0067], [0072], Fig. 8, [0096].  The unit creates a route and schedule based upon the event times and the priority provided by the user.)
Therefore, it would be obvious in light of Tsunoda and Lee wherein in the selecting step, the matching degree for each of the - 21 -Hi 172917US01/P218-0881WOUS candidates of the plurality of transit points is calculated such that the matching degree is higher as priority of a request which matches the event information among the plurality of requests is higher, and transit points whose the calculated matching degree is higher is preferentially selected as the possible round transit points, and 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route generation method with Lee’s use of generating routes according to user rankings and event timings to create a matching degree that is higher when priority is higher and higher when the event lines up because Lee, in a way, already does something similar and winds up having a similar outcome.  The matching degree is a number calculated from an amount of priority and an event time.  Lee already has a large focus on putting high priority events first, and the event information is more binary than flexible.  For example, if a user puts in Lunch at 1 PM at a restaurant with medium priority, the route will attempt to make that happen, but not above higher priority events.  Additionally, it will only attempt to schedule that lunch at 1 PM.  This appears to have less flexibility than the specification (for example, it looks like the specification’s requests are more broad like “I would like to see a sunset at a temple”  and locations can have different possible events (you could meditate at the temple all day, but the sunset is available at a specific time), but this flexibility is not currently captured within the claim limitations.  Lee’s event portion of the “matching degree” is binary and very influential.  There is an event or there isn’t.  By this logic, if the binary event information was worth 0 or 100 for the matching degree and priority was worth 1-30 points, it would result in a solution that would work for Lee, and it would require very little modification to Lee itself.  In general, as currently claimed, the matching degree term is claimed more broadly than in the specification.  The examiner previously used a broad and reasonable interpretation (that it simply lined up for a matching of priority and event time) but has decided to narrow the scope to an index number which is the sum of two values for more accurately address the intent of the claim.  The examiner notes that amendments that more precisely define the nature of the matching degree might be a good avenue to overcome the prior art.  This may include more tightly defining user request to more generalized goals instead of requesting specific times, specific events/goals or other aspects that are not present within Tsunoda or Lee.
	Ellison, however, does teach  wherein in the deciding step, in a case where the selected transit points include a specific transit point with a charging station, a possible traveling distance of the vehicle is estimated by assuming that a battery of the vehicle is to be charged during a stay time at the specific transit point, and the go-around route is decided based on the estimated possible traveling distance.  
 ([0047-0049], [0054] while traveling to a destination, it can be identified that the range is not sufficient for the vehicle to get there without charging.  Therefore, charging stations are recommended as transit points, so that the vehicle can go from charging station to station and eventually to the location.  Because the purpose of the stop is to charge, Ellison assumes that the vehicle charges during a stay time at the transit point.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route generation method with Ellison’s use of building routes and schedules around the assumption that a vehicle will charge itself at a charging station along the route if the vehicle does not have the range to make it the entire way without charging.  It would be obvious to do this because if there is a charging station that the vehicle is stopping at, and the route is possible with a full charge from that station, then the route is guaranteed to be possible to be traveled without having to the need of breaking the schedule/route to find another energy source.  This would allow a user to stay on the schedule or go around route and not have to deviate for energy purposes.

For Claim 15, modified Tsunoda teaches A non-transitory computer-readable storage medium storing a program for causing a computer to perform route guidance method according to claim 14. ([0025].  Tsunoda appears to have the tasks all done by a “information processing device” including gathering information, determining the route, and displaying the information.)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda in light of Lee in light of Ellison in light of Kaneda et al (US Pub 2008/0120021 A1), hereafter known as Kaneda.

For Claim 11, modified Tsunoda teaches The route guidance apparatus according to claim 1, 
Tsunoda does not teach wherein 
the event information includes predicted congestion information indicating a prediction of congestion degree in a candidate of a transit point, and 
the at least one processor is configured to decide the go-around route based on the predicted congestion information.  
Kaneda, however, does teach wherein 
the event information includes predicted congestion information indicating a prediction of congestion degree in a candidate of a transit point, and ([0058-0062], Fig. 5)
the at least one processor is configured to decide the go-around route based on the predicted congestion information.  (Fig. 9, S7 and S8 [0088-0095] show how congestion information impacts decision making, and S17 [0111] shows how eventually a route is selected using these decisions)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tsunoda’s route guidance apparatus and method with Kaneda’s use of considering congestion information regarding possible transit points and deciding the route based upon that.  It would be obvious because if a location is likely to be congested or crowded, it may take longer to view or pass through the site, and the site may be less enjoyable, making it a lower priority attraction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. James et al (US Pub 2012/0022777 A1) relates to creating scenic tours using points of interest.
Hansen et al (US Pub 2013/0060462 A1) relates to creating guidance using land marks.
Knovel et al (US Pub 2014/0142842 A1) relates to considering charging status when creating navigation instructions.
Gearhart et al (US Pub 2015/0051829 A1) relates to creating routes with consideration of vehicle charging in mind.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664